PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KIM et al.
Application No. 16/093,270
Filed: October 12, 2018
For: GPNMB COMPOSITIONS FOR TREATMENT OF SKIN WOUNDS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 03, 2021, to revive the above-identified application.

The petition is GRANTED.

The subject application was filed on October 12, 2018, without an executed inventor’s declaration.  On January 18, 2021, a Request for Continued Examination (RCE) was filed.  An inventor’s oath or declaration for each name inventor is required for an international application to comply with 37 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid.  See MPEP 706.07(h)(I) and 37 CFR 1.495(c)(3)(ii).  The subject application was held abandoned on January 20, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; inventor’s Oath/Declarations for Min-Ho Kim, Fayez Safadi and Bing Yu (2) the petition fee of $1050; and (3)a proper statement of unintentional delay- (if adequate, the statement may need to be construed).

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581.   All inquiries concerning the status or the processing of the application should be directed to TC 1600 at (571) 272-1600.


This application is being referred to Technology Center Art Unit 1647 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions